Title: To George Washington from Seth Warner, 16 June 1782
From: Warner, Seth
To: Washington, George


                  May it please your Excellency.
                     
                     Bennington 16th of june 1782
                  
                  After a long Confinement With Sickness and Lameness Which hath
                     followed me Ever since I Left the Sarviss I Would present you With a line
                     prehaps not Worthy your observation though With the leatest intelligence from
                     Canaday—Liut Dunning an officer from my Regiment Who Was taken presner on the
                     14 Mile island in Lake georeg july the 13th 1778 hath got his Redemtion By the
                     Way of Varmont and Maid his arival hear yester Day from Canaday he informs
                     theat the inimy there are numara Countng Britiss indins and torys he Judges
                     General Holderman to Be as Strong as Giniral Burgine Was Before he Began to
                     penetrate the Cuntry—he saith they have much much talk of of ane Expoditon this
                     Way—though he saw no Preparations for it—I have a few solders Ex Chang:d with
                     Dunning the Barer Wiliam Kelogg is one. I Should Be glad of Directions how to
                     Dispose of them and as many more as may Come home—Capt. Simeon Smith Who Was
                     taken a prisner at the same Time Still Remains under Confinement in Canaday he
                     hath Ben ablidgd to Labour for his Seport or under Close Confinement Eversince
                     he was Taken his Wagers if he Wraught Well 22 Coppers pr Day. I should Be
                     Glad if there is an officer of Equal Rank he might Be Sent for his Exchang as
                     well as for Several Subbaltan officers Who was taken When my Reg:t was Destroyed
                     with fort georg other Wise if I Could Be alowd the privilidge of Sending a flag
                     I flater My Selfe that I Could Do sumthing for them in the turn of this
                     Summer—I am Still in a poor State of helth Shall Come and See the army this
                     Summer if able to Rid—and make tryal for Sumthing of a Settlement With the
                     public though the Desartion of my pay master and the Loss of all his papers at
                     fort george Renders it impossible that I Should make it Copleat—the State of
                     Varmont Keeps But a Small guard in our fruntears—I am Sir With the Greatest
                     Esteam your your obediant and Very Homth Sert at Com:d
                  
                     Seth Warner
                  
                  
                     N.B. I Should Be Very Happy With a line from your Excellency
                        if Worthy your notis if sent to if sent to Albany I Shall Soon git. I am as
                        Before 
                  
                  
                     Seth Warner
                     
                  
               